Citation Nr: 0008897	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation on the basis of 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.  He is the recipient of a Korean Service Medal with 
Bronze Campaign Star and the Purple Heart.  

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which, in relevant part, denied 
TDIU benefits.  


REMAND

A review of the record discloses that additional action by 
the RO is required before a final disposition of the veteran' 
claim of entitlement to a TDIU evaluation.  

The veteran's current service-connected disabilities are 
post-traumatic stress disorder (PTSD), evaluated 70 percent, 
residuals of shell fragment wound muscle group XXII, 
evaluated 10 percent, and partial paralysis right vocal cord, 
evaluated 10 percent.  His combined service-connected 
disability evaluation is 80 percent.  By correspondence 
received in December 1998, the veteran indicated that there 
are records of VA outpatient treatment of the veteran at a 
mental health clinic which have not been associated with his 
claims file or considered by the RO.  The veteran has stated 
that for twelve years he has been treated by the Psychology 
Clinic at the VA Medical Center in Chillicothe, Ohio.  Some, 
but not all, of those records have been associated with the 
other evidence in the veteran's claims file. VA is deemed to 
have constructive knowledge of all records of treatment at VA 
facilities. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The Board therefore finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
requires that records of his VA psychiatric treatment in 
recent years be obtained and considered.  38 U.S.C.A. § 
5107(a)(West 1991).  

The veteran's most recent psychiatric examination was in 
December 1996 and his most recent nose sinus larynx and 
pharynx examination was in March 1998.  Because the reports 
of those examinations may not accurately portray the 
veteran's current condition, the Board finds that the veteran 
should undergo new examinations.  The Board points out to the 
veteran that, when a claimant, without good cause, fails to 
report for a necessary examination, a claim for an increased 
evaluation shall be denied.  38 C.F.R. § 3.655 (1999).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all 
records of the veteran's treatment for 
psychiatric symptomatology at the 
Chillicothe, Ohio, VA Medical Center, 
including the mental health clinic at 
that facility.  

2.  The RO should arrange for the veteran 
to be examined by a VA psychiatric 
specialist to ascertain the current 
severity of PTSD.  The examiner should 
review all pertinent records in the 
veteran's claims file and a copy of this 
REMAND.  All indicated studies, to 
include psychological testing, if deemed 
appropriate by the examiner, should be 
performed.  The examiner should offer an 
opinion regarding the level of impairment 
of functioning in the workplace, if any, 
caused by PTSD, as opposed to any other 
psychiatric disorders found.  The 
examiner should provide a detailed 
rationale for all opinions expressed.  

3.  The RO should arrange for the veteran 
to be examined by a VA otolaryngology 
specialist to ascertain the current 
severity of right vocal cord paralysis.  
The examiner should review all pertinent 
records in the veteran's claims file and 
a copy of this REMAND.  All indicated 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner should offer an opinion 
regarding the level of impairment of 
functioning in the workplace, if any, 
caused by right vocal cords paralysis.  
The examiner should provide a detailed 
rationale for all opinions expressed.  

4.  Following completion of the above, 
the RO should determine whether the VA 
examination reports comply with the 
previously stated instructions.  If not, 
the RO should take immediate corrective 
action.  

5.  Thereafter, the RO should 
readjudicate the appellant's claim of 
entitlement to TDIU.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.  

The purposes of this REMAND are to assist the veteran in the 
development of his claim and to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


